Citation Nr: 1510593	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-18 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for temporomandibular joint disorder (TMJ).

2.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2008.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran's VA Form 9 dated July 2011 indicates the Veteran does not want a hearing before the Board.  Thereafter, in October 2012, the Veteran submitted a statement indicating he would like to continue the appeal per the Form 9 as filed in July 2011 but also indicated he would like to have a hearing before a Decision Review Officer (DRO).  However, the record does not demonstrate that the RO scheduled the Veteran for a hearing before a DRO.  Therefore, the Board finds the Veteran's DRO hearing request remains pending, and a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2014).

In addition, the Board notes the Veteran claims his TMJ has worsened.  His last examination pertaining to this disability was May 2011.  Because this examination was performed in 2011 and there is no updated examination in the record, a remand is necessary for a more recent dentistry examination to be performed in order to determine the Veteran's present level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire as to whether he still desires a DRO hearing.  If so, schedule a DRO hearing at the earliest available opportunity.  If such hearing is no longer desired, document such in a report of contact or ask that the Veteran and his representative provide a written notice of withdrawal.

2.  Make arrangements for the Veteran to be afford another examination for his TMJ.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to this disability.  A complete rationale should be provided for all opinions.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




